DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 9/9/2022, have been entered and made of record. Claims 1, 15, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 9/9/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Wu in view of Van Os
Claims 1-4, 7, 9, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wu et al.(USPubN 2013/0141642; hereinafter Wu) in view of Van Os et al.(USPN 10,284,812; hereinafter Van Os).
As per claim 1, Wu teaches a method of video-processing for an electronic device, the electronic device comprising a screen, and the method comprising: 
acquiring a video frame rate of video data(“determining the video frame rate can include determining a first video frame rate for a first playback stream” in Para.[0016]); and 
modifying at least one of the video frame rate of the video data and a refreshing rate of the screen in response to the video frame rate being less than the refreshing rate of the screen, wherein, after the modifying, the video frame rate of the video being equal to the refreshing rate(“selecting the refresh rate according to both the first video frame rate and the second video frame rate. Selecting the refresh rate can include selecting the refresh rate according to a least common multiple of both the first video frame rate and the second video frame rate. Selecting the refresh rate can include selecting the refresh rate according to the higher of the first video frame rate and the second video frame rate. Selecting the refresh rate can include selecting one of the first video frame rate and the second video frame rate, and selecting the refresh rate according to the selected video frame rate. The selected refresh rate can be a lowest available refresh rate higher than the selected video frame rate.” in Para.[0016]).
Wu is silent about wherein the modifying the video frame rate of the video is greater than the refreshing rate. 
Van Os teaches wherein the modifying the video frame rate of the video is greater than the refreshing rate(“the representations of the first plurality of participants are live video feeds that are updated at a frame rate that is at or greater than a typical video refresh rate such as 24, 30, or 60 frames per second)” in Col. 71 lines 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wu with the above teachings of Van Os in order to enhances the operability of the device and makes the user-device interface more efficient.
As per claim 2, Wu and Van Os teach all of limitation of claim 1.
Wu teaches wherein the number of video data is more than one, and the number of video frame rates is more than one, and the modifying at least one of the video frame rate of the video data and the refreshing rate of the screen, in response to the video frame rate being less than a refreshing rate of the screen, the video frame rate of the video being greater than or equal to the refreshing rate, comprises: taking video data corresponding to the video frame rate less than the refreshing rate of the screen as a first video data, in response to the video frame rate less than the refreshing rate of the screen being in the more than one video frame rates(“information 122 describing the frame rate of the video 110” in Para.[0029], “The information describing the frame rate of the video can be provided by the source 108, the playback system 104, the video data 106 and/or the video data 110. For example, the source 108 can be a data file, and the frame rate may be specified by information in the data file” in Para.[0030], “It is possible that the video frame rates can vary over time. In the worst case, the instantaneous video frame rate of each playback stream can be different for each frame” in Para.[0043]); and 
taking a lowest video frame rate of the first video data as a target frame rate(“The video frame rates are then obtained 506. Reliability data can be used in this selection process, and the source frame rates, frames rates output by a decoder, and deinterlacer analysis data can be used to further specify the video frame rate for each playback stream” in Para.[0045], “To limit frequent changes to the refresh rate, a number of frames can be set as a minimum number for which a refresh rate is effective” in Para.[0043]); and 
modifying the refreshing rate of the screen based on the target frame rate, the video frame rate of the first video data being greater than or equal to the modified refreshing rate of the screen(“If the video frame rates are equal, as determined at 508, then one of the rates is selected 510 as the target rate to be used to select the refresh rate. If this target rate is an available refresh rate, as determined at 512, it is selected 514 as the refresh rate. Otherwise, if a multiple of the target rate is an available refresh rate, as determined at 516, then it is selected 518 as the refresh rate. If neither of those conditions (512, 516) is met then an available refresh rate, preferably the lowest refresh rate that is higher than the target rate, is selected 520” in Para.[0045]).
As per claim 3, Wu and Van Os teach all of limitation of claim 2.
Wu teaches wherein the modifying the refreshing rate of the screen based on the target frame rate, comprises: modifying the refreshing rate of the screen to be the target frame rate(Para.[0045]).
As per claim 4, Wu and Van Os teach all of limitation of claim 3.
Wu teaches further comprising: after the modifying the refreshing rate of the screen to be the target frame rate, in the more than one video frame rates, modifying any video frame rate greater than the target frame rate to be the target frame rate(“stages of the playback streams can opt in to the ability to adapt to refresh rate changes. In this case, the compositor can be implemented to change the frame rate only if all of the stages opt in to the frame rate change” in Para.[0040]).
As per claim 7, Wu and Van Os teach all of limitation of claim 2.
Wu teaches wherein before the taking video data corresponding to the video frame rate less than the refreshing rate of the screen as a first video data, in response to the video frame rate less than the refreshing rate of the screen being in the more than one video frame rates, the method further comprises: placing the more than one video frame rates in an order from a lowest video frame rate to a highest video frame rate, and obtaining a video frame rate sequence; and comparing each of the more than one video frame rates in the video frame rate sequence with the refreshing rate of the screen one by one from the lowest video frame rate, and determining the video frame rate less than the refreshing rate of the screen in the more than one video frame rates(“The compositor 320 receives the information about the video frame rate 312, 362 from each playback stream. The compositor 320 combines the information about the video frame rates to select a refresh rate 324 that is appropriate for both playback streams when composited” in Para.[0038], “If both video rates are different, and one video rate is an integer multiple of the other video rate, then the high video frame rate can be used to select the refresh rate. If both video rates are different, then a number of different heuristics can be used, depending on the desired user experience. For example, the higher video frame rate can be selected and used to determine the refresh rate. the refresh rate can be selected based on the least common multiple of the video frame rates. As another alternative, the video frame rate of the most prominent video stream (e.g., taking up a larger portion of the display) could be used to select the refresh rate (so long as the refresh rate is greater than both of the video frame rates” in Para.[0039]).
As per claim 9, Wu and Van Os teach all of limitation of claim 2.
Wu teaches wherein before the taking video data corresponding to the video frame rate less than the refreshing rate of the screen as a first video data, in response to the video frame rate less than the refreshing rate of the screen being in the more than one video frame rates, the method further comprises: comparing each of the more than one video frame rates with the refreshing rate of the screen, and determining the video frame rate less than the refreshing rate of the screen in the more than one video frame rates(Para.[0039]).
As per claim 10, Wu and Van Os teach all of limitation of claim 1.
Wu teaches wherein the modifying at least one of the video frame rate of the video data and the refreshing rate of the screen in response to the video frame rate being less than a refreshing rate of the screen, the video frame rate of the video being greater than or equal to the refreshing rate, comprises: modifying the video frame rate based on the refreshing rate of the screen(Para.[0045]).
As per claim 15, Wu teaches An electronic device, comprising: a screen; at least one processor; and at least one non-transitory memory comprising program code(“computing machine 600 typically includes at least one processing unit 602 and memory 604. The computing device may include multiple processing units and/or additional co-processing units such as graphics processing unit 620. Depending on the exact configuration and type of computing device, memory 604 may be volatile (such as RAM), non-volatile (such as ROM, flash memory, etc.) or some combination of the two.” in Para.[0049]) and the limitations in the claim 15 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 4 and rejected under the same rationale. 	
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 15 and rejected under the same rationale. 	

Wu in view of Van Os and Someya
Claims 5, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(USPubN 2013/0141642; hereinafter Wu) in view of Van Os et al.(USPN 10,284,812; hereinafter Van Os) further in view of Someya et al.(USPubN 2008/0284763; hereinafter Someya).
As per claim 5, Wu and Van Os teach all of limitation of claim 4. 
Wu and Van Os are silent about wherein the modifying any video frame rates greater than the target frame rate to be the target frame rate, comprises: taking video data corresponding to the video frame rate greater than the target frame rate as a second video data; and performing a re-sampling process on the second video data, and reducing a video frame rate of the second video data to be the target frame rate.
Someya teaches wherein the modifying any video frame rates greater than the target frame rate to be the target frame rate, comprises: taking video data corresponding to the video frame rate greater than the target frame rate as a second video data; and performing a re-sampling process on the second video data, and reducing a video frame rate of the second video data to be the target frame rate(Para.[0085], “the frame rate was reduced by half, but greater reductions are also possible. For example, the frame rate can be reduced by a factor of four by having the resampler 3 take only one-fourth of the pixels from each frame of image signal B. The resampler 3 now operates with four different sampling phases, which are applied to four successive frames. Four successive frames of the resampled signal C are spatially combined to form a combined frame D including the same number of pixels as one frame of image signal B, and the combined frame D is supplied to an image display unit 6 that employs a four-way pixel-shifting scheme, displaying the four resampled frames as four subframes with different pixel shifts. The resampling scheme is matched to the pixel-shifting scheme so that each pixel is displayed at its correct spatial and temporal position” in Para.[0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wu and Van Os with the above teachings of Someya in order to enhance smoothness achieved with no increase in the amount of data transferred to the screen.
As per claim 6, Wu and Van Os teach all of limitation of claim 2. 
Wu and Van Os are silent about wherein the modifying the refreshing rate of the screen based on the target frame rate, comprises: modifying the refreshing rate of the screen to be less than the target frame rate.
Someya teaches wherein the modifying the refreshing rate of the screen based on the target frame rate, comprises: modifying the refreshing rate of the screen to be less than the target frame rate(Para.[0085], Para.[0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wu and Van Os with the above teachings of Someya in order to enhance smoothness achieved with no increase in the amount of data transferred to the screen.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 5 and rejected under the same rationale. 	

Wu in view of Van Os and Gilmutdinov
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(USPubN 2013/0141642; hereinafter Wu) in view of Van Os et al.(USPN 10,284,812; hereinafter Van Os) further in view of Gilmutdinov et al.(USPubN 2016/0353054; hereinafter Gilmutdinov).
As per claim 11, Wu and Van Os teach all of limitation of claim 10. 
Wu and Van Os are silent about wherein the modifying the video frame rate based on the refreshing rate of the screen, comprises: increasing the video frame rate by inserting a new video frame based on the refreshing rate of the screen.
Gilmutdinov teaches wherein the modifying the video frame rate based on the refreshing rate of the screen, comprises: increasing the video frame rate by inserting a new video frame based on the refreshing rate of the screen(“The increasingly commonplace use of flat panel displays operated at ever high refresh rates has spurred a corresponding increasing use of frame rate up-conversion to increase the frame rates of video streams of frames of motion videos to match those refresh rates. Various forms of video interpolation have been devised to generate the additional frames required in such up-conversions” in Para.[0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Wu and Van Os with the above teachings of Gimutdinov in order to enhance an end user's experience of video content with smoothness in screen.
Allowable Subject Matter
Claims 8, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484